IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-41,991-02


                         EX PARTE MANSOME POWERS, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. CCC-18-15235A IN THE 52ND DISTRICT COURT
                           FROM CORYELL COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of assault on a

correctional officer and sentenced to four years’ imprisonment.

        Applicant contends his sentence should have discharged on December 1, 2018. The trial

court made findings of fact and conclusions of law and determined that Applicant’s sentence

discharges on February 19, 2019, and that he is not being unlawfully held. This discharge date is not

consistent, however, with the pre-sentence credit in the judgment.

        Applicant has alleged facts that, if true, might entitle to relief. In these circumstances,
                                                                                                       2

additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim.

App. 1960), the trial court is the appropriate forum for findings of fact.

        The trial court shall order the Texas Department of Criminal Justice’s Office of the General

Counsel to file a second affidavit stating whether Applicant’s February 19, 2019 discharge date is

correct given the pre-sentence credit in the judgment. The trial court may also order depositions,

interrogatories or a hearing. If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court

shall appoint an attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant’s

discharge date is correct based on the pre-sentence credit in the judgment. The trial court shall also

make any other findings of fact and conclusions of law that it deems relevant and appropriate to the

disposition of Applicant’s claim for habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 15 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 30 days of the date of this order. Any extensions of time must be

requested by the trial court and shall be obtained from this Court.



Filed:         January 30, 2019
Do not publish